 
Exhibit 10.1
 
AMENDMENT NO. 3
TO
CREDIT AGREEMENT
 
THIS AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment”) dated as of August
8, 2008, is entered into among GSC INVESTMENT FUNDING LLC, as the Borrower,
DEUTSCHE BANK AG, NEW YORK BRANCH (“Deutsche Bank”), as Committed Lender (the
“Committed Lender”), Deutsche Bank as Managing Agent (in such capacity, the
“Managing Agent”) and Deutsche Bank as Administrative Agent (in such capacity,
the “Administrative Agent”).  Capitalized terms used herein without definition
shall have the meanings ascribed thereto in the “Credit Agreement” referred to
below.
 
PRELIMINARY STATEMENTS
 
A.           Reference is made to that certain Credit Agreement dated as of
April 11, 2007 among the Borrower, GSCP (NJ), L.P., as the Servicer, GSC
Investment Corp., as the Performance Guarantor, the CP Lenders, the Committed
Lenders, the Managing Agents and the Administrative Agent (as amended, modified
or supplemented from time to time, the “Credit Agreement”).
 
B.           The parties hereto have agreed to amend certain provisions of the
Credit Agreement upon the terms and conditions set forth herein.
 
SECTION 1. Amendment.  Subject to the satisfaction of the conditions set forth
in Section 3 hereof, the parties hereto hereby agree to amend the Credit
Agreement as follows:
 
(a) the definition of “Aggregate Outstanding Principal Balance” shall be deleted
and the words “aggregate Outstanding Principal Balance” shall be substituted for
such term whenever used in the Credit Agreement;
 
(b) the words “outstanding principal balance” shall be substituted for the
defined term “Outstanding Principal Balance” whenever used in each of the
following:
 
(i) the definitions of “Converted Coupon”, “Moody’s Recovery Amount”, “Weighted
Average Fixed Coupon”, “Weighted Average Floating Spread”, “Weighted Average
Moody’s Rating Factor” and “Weighted Average Moody’s Recovery Rate”; and
 
(ii) Section 5.2(b)(v).
 
(c) the defined term “Currency Hedge Amount” shall be deleted in its entirety;
and
 
(d) the following definitions shall be amended and restated in their entirety as
follows:
 
“Deemed Collections” means on any day, the aggregate of all amounts Borrower
shall have been deemed to have received as a Collection of a Collateral
 

--------------------------------------------------------------------------------


 
Debt Obligation.  Borrower shall be deemed to have received a Collection in an
amount equal to the unpaid balance (including any accrued interest thereon) of a
Collateral Debt Obligation if at any time the Outstanding Principal Balance of
any such Collateral Debt Obligation is reduced or canceled as a result of a
setoff in respect of any claim by any Person (whether such claim arises out of
the same or a related transaction or an unrelated transaction).
 
“Outstanding Principal Balance” means, on any date of determination with respect
to any Collateral Debt Obligation (a) with respect to any type of Collateral
Debt Obligation not enumerated below, the lesser of (i) the outstanding
principal balance of such Collateral Debt Obligation and (ii) the Fair Value of
such Collateral Debt Obligation, (b) with respect to Current Pay Obligations,
the lesser of (i) 70% of the outstanding principal balance of such Current Pay
Obligation or (ii) the Market Value of such Current Pay Obligation, (c) with
respect to Discount Obligations, the lesser of (i) the purchase price of such
Discount Obligation or (ii) the Market Value of such Discount Obligation, (d)
with respect to Revolvers the sum of (i) the lesser of (x) the outstanding
principal balance of such Revolver and (y) the Fair Value of such Revolver plus
(ii) the Revolver Commitment Amount and (e) with respect to Defaulted
Obligations, the Moody’s Collateral Value of such Defaulted Obligation.
 
SECTION 2. Representations and Warranties.  The Borrower hereby represents and
warrants to each of the other parties hereto, that:
 
(a) this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms; and
 
(b) on the date hereof, before and after giving effect to this Amendment, other
than as amended or waived pursuant to this Amendment, no Default or Event of
Default has occurred and is continuing.
 
SECTION 3. Conditions.  This Amendment shall become effective on the first
Business Day (the “Effective Date”) on which the Administrative Agent or its
counsel has received counterpart signature pages of this Amendment, executed by
each of the parties hereto.
 
SECTION 4. Reference to and Effect on the Transaction Documents.
 
(a) Upon the effectiveness of this Amendment, (i) each reference in the Credit
Agreement to “this Credit Agreement”, “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import shall mean and be a reference to the Credit
Agreement as amended or otherwise modified hereby, and (ii) each reference to
the Credit Agreement in any other Transaction Document or any other document,
instrument or agreement executed and/or delivered in connection therewith, shall
mean and be a reference to the Credit Agreement as amended or otherwise modified
hereby.
 
(b) Except as specifically amended, terminated or otherwise modified above, the
terms and conditions of the Credit Agreement, of all other Transaction Documents
and any other documents, instruments and agreements executed and/or delivered in
 
2

--------------------------------------------------------------------------------


 
connection therewith, shall remain in full force and effect and are hereby
ratified and confirmed.
 
(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent,
any Managing Agent or any Lender under the Credit Agreement or any other
Transaction Document or any other document, instrument or agreement executed in
connection therewith, nor constitute a waiver of any provision contained
therein, in each case except as specifically set forth herein.
 
SECTION 5. Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.
 
SECTION 6. Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
 
SECTION 7. Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
 
SECTION 8. Fees and Expenses.  Borrower hereby confirms its agreement to pay on
demand all reasonable costs and expenses of the Administrative Agent, Managing
Agents or Lenders in connection with the preparation, execution and delivery of
this Amendment and any of the other instruments, documents and agreements to be
executed and/or delivered in connection herewith, including, without limitation,
the reasonable fees and out-of-pocket expenses of counsel to the Administrative
Agent, Managing Agents or Lenders with respect thereto.
 
[Remainder of Page Deliberately Left Blank]
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.
 



 
GSC INVESTMENT FUNDING LLC
   
 
       
 
       
 
       
By:  
/s/ Richard T. Allorto, Jr.
      Name:    
Richard T. Allorto, Jr.
      Title:  
Treasurer
 

 
 
Signature Page to Amendment No. 3

--------------------------------------------------------------------------------


 

 
DEUTSCHE BANK AG, NEW YORK BRANCH, as a Committed Lender, Managing Agent and
Administrative Agent
   
 
       
 
       
 
       
By:  
/s/ Michael Cheng
      Name:    
Michael Cheng
      Title:  
Director
 

 
 
       
By:  
/s/ Peter Chuang
      Name:    
Peter Chuang
      Title:  
Vice President
 

 
 
Signature Page to Amendment No. 3

--------------------------------------------------------------------------------


 
The undersigned acknowledges its receipt of a copy of Amendment No. 3 to Credit
Agreement as of the date hereof.  The undersigned (i) reaffirms all of its
obligations under Section 12.14 of the Credit Agreement and (ii) acknowledges
and agrees that the performance undertaking thereunder remains in full force and
effect (including, without limitation, after giving effect to the amendment of
the Credit Agreement as of the date hereof).



 
GSC INVESTMENT CORP.
   
 
       
 
       
 
       
By:  
/s/ Richard T. Allorto, Jr.
      Name:    
Richard T. Allorto, Jr.
      Title:  
Chief Financial Officer
 

 
 
Signature Page to Amendment No. 3

--------------------------------------------------------------------------------

 
 